—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered May 22, 1997, convicting him of attempted burglary in the second degree and criminal contempt in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the search conducted by the officers who responded to the complainant’s emergency 911 telephone call was supported by probable cause (see, People v Rodriguez, 221 AD2d 574; People v Hodja, 216 AD2d 415). Further, the trial court properly admitted evidence of certain prior bad acts committed by the defendant, which were probative of his intent and motive (see, People v Till, 87 NY2d 835; People v Alvino, 71 NY2d 233, 241-243; People v Molineux, 168 NY 264; see also, People v Cham, 259 AD2d 492; People v Underwood, 255 AD2d 405).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Balls, 69 NY2d 641, 642; People v Tutt, 38 NY2d 1011) or without merit (cf., People v Hicks, 68 NY2d 234, 239). Bracken, J. P., O’Brien, Thompson and Sullivan, JJ., concur.